—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered February 14, 2000, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*515Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Florio, J.P., Smith, Luciano and H. Miller, JJ., concur.